Exhibit 10.1

D&W Draft 12/20/06

AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 4, 2004, BETWEEN
DELPHAX TECHNOLOGIES INC. AND LASALLE BUSINESS CREDIT, LLC

This Amendment No. 7 (this "Amendment"), made and entered into as of December
_20_2006, is by and between Delphax Technologies Inc., a Minnesota Corporation
(the "U.S. Borrower") and LaSalle Business Credit, LLC, a Delaware limited
liability company (the "U.S. Lender").

RECITAL

A. The U.S. Borrower and the U.S. Lender have entered into that certain Loan and
Security Agreement dated as of February 4, 2004, as amended by Amendment No. 1
to Loan and Security Agreement dated as of February 24, 2004, as amended by
Amendment No. 2 to Loan and Security Agreement dated as of July 30, 2004, as
amended by Amendment No. 3 to Loan and Security Agreement dated as of December
21, 2004, as amended by Amendment No. 4 to Loan and Security Agreement dated as
of February 11, 2005, as amended by Amendment No. 5 to Loan and Security
Agreement dated as of March 29, 2006, and as amended by Amendment No. 6 to Loan
and Security Agreement dated as of August 11, 2006 (as amended, the "U.S. Loan
Agreement").

B. The U.S. Borrower and the U.S. Lender now desire to amend the U.S. Loan
Agreement, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Amendments
.
Termination Date.
The U.S. Borrower and the U.S. Lender agree that paragraph 10 of the U.S. Loan
Agreement is hereby amended by deleting the clause "April 30, 2007" as it
appears therein and by substituting in lieu thereof the clause "October 31,
2007".
Tangible Net Worth
. The U.S. Borrower and the U.S. Lender agree that paragraph 14(a) of the U.S.
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(a) Tangible Net Worth.

Borrower's Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; "Minimum Tangible Net Worth" being defined for purposes of
this subsection as (i) $8,000,000 on September 30, 2006, (ii) $8,250,000 on
September 30, 2007, (iii) from the first day of each Fiscal Year of Borrower
through the day prior to the last day of such Fiscal Year of Borrower, 85% of
Borrower's Tangible Net Worth on the last day of the immediately preceding
Fiscal Year of Borrower and (iv) on the last day of each Fiscal Year of Borrower
(other than September 30, 2006 and September 30, 2007), 100% of Borrower's
Tangible Net Worth on the last day of the immediately preceding Fiscal Year of
Borrower plus $500,000, in each case as reflected on Borrower's audited year end
financial statements; and "Tangible Net Worth" being defined for purposes of
this subsection as Borrower's consolidated shareholders' equity (including
retained earnings) less the book value of intangible assets as determined solely
by Lender on a consistent basis plus the amount of any LIFO reserve plus the
amount of Subordinated Debt less prepaid expenses, amounts due from officers,
employees and affiliates, all as determined on a consolidated basis for Borrower
and its Subsidiaries and without duplication under generally accepted accounting
principles applied on a basis consistent with the financial statement dated
September 30, 2006 except as set forth herein.

Debt Service Coverage
. The U.S. Borrower and the U.S. Lender agree that paragraph 14(b) of the U.S.
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(b) Debt Service Coverage.

As of the last day of the fiscal quarter ending on September 30, 2007, measured
on a fiscal year-to-date basis ending on that date, Borrower shall not permit
Debt Service Coverage to be less than 0.80 to 1.00. Thereafter, as of the last
day of each fiscal quarter, for the twelve (12) month period ending on that
date, Borrower shall not permit Debt Service Coverage to be less than 1.10 to
1.00.

Interest Coverage
. The U.S. Borrower and the U.S. Lender agree that paragraph 14(c) of the U.S.
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(c) Interest Coverage.

As of the last day of the fiscal quarter ending on September 30, 2007, measured
on a fiscal year-to-date basis ending on that date, Borrower shall not permit
Interest Coverage to be less than 1.00 to 1.00. Thereafter, as of the last day
of each fiscal quarter, for the twelve (12) month period ending on that date,
Borrower shall not permit Interest Coverage to be less than 1.50 to 1.00.

Capital Expenditures.
The U.S. Borrower and the U.S. Lender agree that paragraph 14(d) of the U.S.
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

Borrower and its Subsidiaries shall not make any Capital Expenditures if, after
giving effect to such Capital Expenditure, the aggregate cost of all such
Capital Expenditures would exceed $1,000,000 during its Fiscal Year ending
September 30, 2007 and during each Fiscal Year thereafter.

EBITDA
. The U.S. Borrower and the U.S. Lender agree that a new paragraph 14(e) of the
U.S. Loan Agreement is is hereby amended and restated in its entirety to read as
follows:

(e) EBITDA. The Borrower shall not permit the EBITDA of Borrower and its
Subsidiaries to be less than the amounts set forth below for the corresponding
period set forth below:



Period

Minimum EBITDA

The 3 month period ending December 31, 2006

$150,000

The 3 month period ending March 31, 2007

$200,000

The 3 month period ending June 30, 2007

$225,000

The 3 month period ending September 30, 2007

$400,000

   



For purposes of this Section , "EBITDA" shall mean, with respect to any period,
the (i) Borrower's and its Subsidiaries' net income after taxes for such period
(excluding (A) any after-tax gains or losses on the sale of assets (other than
the sale of Inventory in the ordinary course of business), (B) foreign currency
adjustments and (C) other after-tax extraordinary gains or losses), plus any
provision for (or less any benefit from) income and franchise taxes included in
the determination of net income, plus depreciation and amortization deducted in
determining net income for such period, plus Interest Expense, plus the
after-tax increase in LIFO reserves, or minus the after tax decrease in LIFO
reserves.

Conditions Precedent
. The amendments contained in this Amendment shall become effective upon
delivery by the U.S. Borrower to the U.S. Lender of, and compliance by the U.S.
Borrower with, the following:
 a. This Amendment, duly executed by the U.S. Borrower and the U.S. Lender.
 b. The Reaffirmation of Guarantee attached hereto, duly executed by Delphax
    Technologies Canada Limited.
 c. The U.S. Borrower shall have paid to the U.S. Lender a nonrefundable
    amendment fee of $50,000.

Defaults and Waivers
.
 a. Under Section 14(a) of the U.S. Loan Agreement, the U.S. Borrower agreed not
    to permit the Tangible Net Worth as of September 30, 2006, to be less than
    $12,300,000. The U.S. Borrower has advised the U.S. Lender that that as of
    September 30, 2006, the Tangible Net Worth was less than $12,300,000.
 b. Under Section 14(e) of the U.S. Loan Agreement, the U.S. Borrower agreed not
    to permit Cash Flow as of the last day of the fiscal quarter ending on or
    about September 30, 2006, for the period from July 1, 2006 to September 30,
    2006, to be less than negative $1,400,000. The U.S. Borrower has advised the
    U.S. Lender that that as of September 30, 2006, Cash Flow, for the period
    from July 1, 2006 to September 30, 2006, was less than negative $1,400,000.
 c. Upon the date on which this Amendment becomes effective, the U.S. Lender
    hereby waives the U.S. Borrower's Defaults and Events of Default described
    in the preceding Sections 3(a) and 3(b) (the "Existing Defaults"). The
    waiver of the Existing Defaults set forth above is limited to the express
    terms thereof, and nothing herein shall be deemed a waiver by the U.S.
    Lender of any other term, condition, representation or covenant applicable
    to the U.S. Borrower under the U.S. Loan Agreement (including but not
    limited to any future occurrence similar to the Existing Defaults) or any of
    the other agreements, documents or instruments executed and delivered in
    connection therewith, or of the covenants described therein. The waivers set
    forth herein shall not constitute a waiver by the U.S. Lender of any other
    Default or Event of Default, if any, under the U.S. Loan Agreement, and
    shall not be, and shall not be deemed to be, a course of action with respect
    thereto upon which the U.S. Borrower may rely in the future, and the U.S.
    Borrower hereby expressly waives any claim to such effect.

Representations and Warranties
. The U.S. Borrower hereby represents and warrants to the U.S. Lender as
follows:
 a. That on and as of the date hereof and after giving effect to this Amendment
    there will exist no Default or Event of Default (as defined in the U.S. Loan
    Agreement) under the U.S. Loan Agreement as amended by this Amendment on
    such date which has not been waived by the U.S. Lender.
 b. The U.S. Borrower has the power and legal right and authority to enter into
    this Amendment and any other document or instrument to be executed by the
    U.S. Borrower in connection with this Amendment (collectively, the
    "Amendment Documents") and has duly authorized as appropriate the execution
    and delivery of the relevant Amendment Documents by proper corporate action.

Ratification of U.S. Loan Agreement
. Except as expressly amended hereby, the U.S. Loan Agreement is hereby ratified
and confirmed by the parties hereto and remains in full force and effect in
accordance with the terms thereof.
Subordinated Creditor Consent
. The U.S. Borrower shall (a) undertake its best efforts to, within 30 days of
the date of this Amendment, deliver to the U.S. Lender the Acknowledgment and
Agreement of Subordinated Creditor (collectively, the "
Subordinated Creditor Consent
") set forth at the end of this Amendment, duly executed by Tate Capital
Partners Fund, LLC (the "
Subordinated Creditor
") and (b) undertake its best efforts to cause the Subordinated Creditor to not
require the U.S. Borrower to execute and deliver any other amendments to its
loan documents with the Subordinated Creditors or to pay any fees to the
Subordinated Creditor as a condition to executing its Subordinated Creditor
Consent.
General Release
. The U.S. Borrower hereby absolutely and unconditionally releases and forever
discharges the U.S. Lender, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which the U.S. Borrower has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

 

[Remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



DELPHAX TECHNOLOGIES INC

.



 

By: /s/ Gregory S. Furness

Name: Gregory S. Furness

Title: CFO

 

LASALLE BUSINESS CREDIT, LLC

 

By: /s/ Bradley E. Handrich

Name: Bradley E. Handrich

Title: VP

 

 

 

 

 

REAFFIRMATION OF GUARANTEE

Delphax Technologies Canada Limited, in its capacity as a guarantor of the
indebtedness of Delphax Technologies Inc. (the "U.S. Borrower") to LaSalle
Business Credit, LLC (the "U.S. Lender"), pursuant to the Guarantee dated as of
February 4, 2004 (the "Guarantee"), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to the U.S. Lender pursuant to the terms of the
Guarantee; and (iv) acknowledges that the U.S. Lender may amend, restate,
extend, renew or otherwise modify the Loan and Security Agreement with the U.S.
Borrower and any indebtedness or agreement of the U.S. Borrower, or enter into
any agreement or extend additional or other credit accommodations to the U.S.
Borrower, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the undersigned under the Guarantee.

DELPHAX TECHNOLOGIES CANADA LIMITED

By: /s/Gregory S. Furness

Name: Gregory S. Furness

Title: CFO

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR

The undersigned, a subordinated creditor of Delphax Technologies Inc. (the "U.S.
Borrower") pursuant to a Subordination Agreement dated as of February 4, 2004
(the "Subordination Agreement") between the undersigned and LaSalle Business
Credit, LLC (the "U.S. Lender") hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; and (iii) reaffirms
its obligations to the U.S. Lender pursuant to the terms of its Subordination
Agreement.

TATE CAPITAL PARTNERS FUND, LLC

By:

Name:

Title:

 

 